This is an appeal by the plaintiff from a judgment of Ramsey county district court entered in favor of defendant and against plaintiff in an action brought by the plaintiff to recover alleged delinquent personal property tax for the year 1921 and for the year 1922. The questions presented are those decided by this court on an appeal by the defendant from an order denying a new trial, which decision of this court immediately precedes this opinion. Upon authority of the decision last referred to the judgment in this action is affirmed.
Judgment affirmed. *Page 252